Exhibit 10.2


 
 
 
 
 
 
 


 
SPECIAL SEPARATION BENEFIT PLAN
 
OF UNIT CORPORATION AND
 
PARTICIPATING SUBSIDIARIES
 
As Amended and Restated
 
Effective December 31, 2008
 
 
 
 
 
 
 
 
 
 

 

Table of Contents
 


 

 
Page
Article 1. Scope
1
Section 1.1
Name
1
Section 1.2
Plan Year
1
Article 2. Definitions
1
Article 3. Benefits
5
Section 3.1
Eligibility
5
Section 3.2
Separation Benefit
6
Section 3.3
Separation Benefit Amount
6
Section 3.4
Separation Benefit Limitation
7
Section 3.5
Withholding Tax
7
Section 3.6
Reemployment of an Eligible Employee
7
Section 3.7
Integration with Disability Benefits
7
Section 3.8
Plan Benefit Offset
7
Section 3.9
Recoupment
7
Section 3.10
Change in Control
8
Article 4. Method of Payment
8
Section 4.1
Separation Benefit Payment
8
Section 4.2
Protection of Business
8
Section 4.3
Death
10
Section 4.4
Payment to Specified Employees Upon Separation from Service
10
Article 5. Waiver and Release of Claims
10
Article 6. Funding
11
Article 7. Operation
11
Section 7.1
Employing Company Participation
11
Section 7.2
Status of Subsidiaries or Affiliates
11
Section 7.3
Termination by an Employing Company
11
Article 8. Administration
12
Section 8.1
Named Fiduciary
12
Section 8.2
Fiduciary Responsibilities
12
Section 8.3
Specific Fiduciary Responsibilities
12
Section 8.4
Allocations and Delegations of Responsibility
12
Section 8.5
Advisors
13



 
i
 
 
Section 8.6
Plan Determination
13
Section 8.7
Modification and Termination
13
Section 8.8
Indemnification
13
Section 8.9
Successful Defense
14
Section 8.10
Unsuccessful Defense
14
Section 8.11
Advance Payments
14
Section 8.12
Repayment of Advance Payments
14
Section 8.13
Right of Indemnification
14
Article 9. Effective Date
14
Article 10. Miscellaneous
15
Section 10.1
Assignment
15
Section 10.2
Governing Law
15
Section 10.3
Employing Company Records
15
Section 10.4
Employment Non-Contractual
15
Section 10.5
Taxes
15
Section 10.6
Binding Effect
15
Section 10.7
Agreement
16
Section 10.8
Decisions and Appeals
16



 
Attachment A - Separation Agreement
 
Attachment B - Separation Agreement
 
 
ii
 

SPECIAL SEPARATION BENEFIT PLAN
 
OF UNIT CORPORATION AND
 
PARTICIPATING SUBSIDIARIES
 
Introduction
 
The purpose of this Plan is to provide financial assistance to Eligible
Employees whose employment has terminated under certain conditions, in
consideration of the waiver and release by those employees of any claims arising
or alleged to arise from their employment or the termination of employment.  No
employee is entitled to any payment under this Plan except in exchange for and
upon the Employing Company’s receipt of a written waiver and release given in
accordance with the provisions of this Plan.
 
 
ARTICLE 1.
SCOPE
 
Section 1.1 Name
 
This Plan shall be known as the Special Separation Benefit Plan of Unit
Corporation and Participating Subsidiaries.  The Plan is an “employee benefit
plan” governed by the Employee Retirement Income Security Act of 1974, as
amended.
 
Section 1.2 Plan Year
 
The Plan Year is the calendar year.  The initial Plan Year is the period January
1, 2004 through December 31, 2004.
 
 
ARTICLE 2.
DEFINITIONS
 
2.1  
 “Base Salary” means the regular basic cash remuneration before deductions for
taxes and other items withheld, and without regard to any salary reduction under
any plans maintained by an Employing Company under Section 401(k) or 125 of the
Code, payable to an Employee for services rendered to an Employing Company, but
not including pay for Bonuses, incentive compensation, special pay, awards or
commissions.

 
2.2  
“Beneficiary” means the person designated by an Eligible Employee in a written
instrument filed with an Employing Company to receive benefits under this Plan.

 
2.3  
“Board of Directors” means the board of directors of the Company.

 
2.4  
“Bonus” means any annual incentive compensation paid to an Employee over and
above Base Salary earned that is paid in cash or otherwise.

 
2.5  
“Change in Control” of the Company shall be deemed to have occurred as of the
first day that any one or more of the following conditions shall have been
satisfied:

 
(i)  on the close of business on the tenth day following the time the Company
learns of the acquisition by any individual entity or group (a “Person”),
including any “person” within
 
1
the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act, of beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act,
of 15% or more of either (i) the then outstanding shares of Common Stock of the
Company (the “Outstanding Company Common Stock”) or (ii) the combined voting
power of the then outstanding securities of the Company entitled to vote
generally in the election of Directors (the “Outstanding Company Voting
Securities”); excluding, however, the following: (A) any acquisition directly
from the Company (excluding any acquisition resulting from the exercise of an
exercise, conversion or exchange privilege unless the security being so
exercised, converted or exchanged was acquired directly from the Company); (B)
any acquisition by the Company; (C) any acquisition by an employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; and (D) any acquisition by any corporation pursuant
to a transaction with complies with clauses (i), (ii) and (iii) of subsection
(iii) of this definition;
 
(ii)  individuals who, as of the date hereof, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of such Board; provided that any individual who becomes a Director of the
Company subsequent to the date hereof whose election, or nomination for election
by the Company’s stockholders, was approved by the vote of at least a majority
of the Directors then comprising the Incumbent Board shall be deemed a member of
the Incumbent Board; and provided further, that any individual who was initially
elected as a Director of the Company as a result of an actual or threatened
election contest, as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act, or any other actual or threatened
solicitation of proxies or consents by or on behalf of any Person other than the
Board shall not be deemed a member of the Incumbent Board;
 
(iii)  approval by the stockholders of the company of a reorganization, merger
or consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Corporate Transaction”); excluding, however, a
Corporate Transaction pursuant to which (i) all or substantially all of the
individuals or entities who are the beneficial owners, respectively, of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Corporate Transaction will beneficially own, directly
or indirectly, more than 70% of, respectively, the outstanding shares of common
stock, and the combined voting power of the outstanding securities of such
corporation entitled to vote generally in the election of Directors, as the case
may be, of the corporation resulting from such Corporate Transaction (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
indirectly) in substantially the same proportions relative to each other as
their ownership, immediately prior to such Corporate Transaction, of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (ii) no Person (other than: the Company; the corporation
resulting from such Corporate Transaction; and any Person which beneficially
owned, immediately prior to such Corporate Transaction, directly or indirectly,
25% or more of the Outstanding Company Common Stock or the Outstanding Voting
Securities, as the case may be) will beneficially own, directly or indirectly,
25% or more of, respectively, the outstanding shares of common stock of the
corporation resulting from such Corporate Transaction or the combined voting
power of the outstanding securities of such corporation entitled to vote
generally in the election of Directors and (iii) individuals who were members of
the Incumbent Board will
 
2
constitute a majority of the members of the Board of Directors of the
corporation resulting from such Corporate Transaction; or
 
(iv)  approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company.
 
2.6  
“Change of Control Contract” means a Unit Corporation Key Employee Change of
Control Contract entered into between Unit Corporation and the individual
identified in such agreement as “Executive.”

 
2.7  
“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 
2.8  
“Company” means Unit Corporation, the sponsor of this Plan.

 
2.9  
“Comparable Position” means a job with an Employing Company or successor company
at the same or higher Base Salary as an Employee’s current job and at a work
location within reasonable commuting distance from an Employee’s home, as
determined by the Employee’s Employing Company.

 
2.10  
“Compensation Committee” means the Committee established and appointed by the
Board of Directors or by a committee of the Board of Directors.

 
2.11  
 “Completed Year of Service” means the period of time beginning with an
Employee’s date of hire or the anniversary of the date of hire and ending twelve
months thereafter.

 
2.12  
“Discharge for Cause” means termination of the Employee’s employment by the
Employing Company due to:

 
 
(i)  the consistent failure of the Employee to perform the Employee’s prescribed
duties to the Employing Company (other than any such failure resulting from the
Employee’s incapacity due to physical or mental illness);
 
(ii)  the commission by the Employee of a wrongful act that caused or was
reasonably likely to cause damage to the Employing Company;
 
(iii)  an act of gross negligence, fraud, unfair competition, dishonesty or
misrepresentation in the performance of the Employee’s duties on behalf of the
Employing Company;
 
(iv)  the conviction of or the entry of a plea of nolo contendere by the
Employee to any felony or the conviction of or the entry of a plea of nolo
contendere to any offense involving dishonesty, breach of trust or moral
turpitude;
 
(v)  a breach of an Employee’s fiduciary duty involving personal profit; or
 
(vi)  similar actions.
 
2.13  
“Eligible Employee” means an Employee who is determined to be eligible to
participate in this Plan and receive benefits under Article 3.

 
2.14  
(a)  “Employee” means a person who is

 
(i)  a regular full-time salaried employee of the Employing Company principally
employed in the continental United States, Alaska or Hawaii;
 
(ii)  employed by an Employing Company for work on a regular full-time salaried
schedule of at least 40 hours per week for an indefinite period; or
 
 
3
 
(iii)  a regular employee who has been demoted or transferred from a full-time
salaried position to an hourly position and who, in the discretion of Employing
Company at the time of such demotion or transfer, is deemed to retain his or her
eligibility to participate in the Plan.
 
(b)  “Employee” does not, under any circumstance, mean a person who is
 
(i)  an employee whose compensation is determined on an hourly basis or who
holds a position with the Employing Company that is generally characterized as
an “hourly” position, except were a specific employee is, after demotion, deemed
to be eligible to participate in the Plan under paragraph (a)(iii), above;
 
(ii)  an employee who is classified by the Employing Company as a temporary
employee;
 
(iii)  an employee who is a member of a bargaining unit unless the employee’s
union has bargained this Plan pursuant to a collective bargaining agreement
between the Employing Company and the union or the employee’s union bargains
this Plan pursuant to bargaining obligations mandated by the National Labor
Relations Act;
 
(iv)  an employee retained by the Employing Company under a written contract,
other than a Change of Control Contract;
 
(v)  any worker who is retained by the Company or Employing Company as a
“independent contractor,” “leased employee,” or “temporary employee” but who is
reclassified as an “employee” of the Company or Employing Company by a state or
federal agency or court of competent jurisdiction; or
 
(vi)  an employee who is a member of the Board of Directors of the Employing
Company.
 
2.15  
“Employing Company” means the Company or any subsidiary of the Company electing
to participate in this Plan under the provisions of Section 7.1.

 
2.16  
“ERISA” means the Employee Retirement Income Security Act of 1974, as from time
to time amended, and all regulations and rulings issued thereunder by
governmental administrative bodies.

 
2.17  
“Human Resources Director” means the Human Resources Director of the Company.

 
2.18  
“Plan” means the Special Separation Benefit Plan of Unit Corporation and
Participating Subsidiaries Plan, as set forth in this document and as may be
amended from time to time.

 
2.19  
“Separation Agreement” means the agreement between an Employee and the Employing
Company in which the Employee waives and releases the Company, Employing Company
and other potentially related parties from certain claims in exchange for and in
consideration of payments of the Separation Benefit, to which the Employee would
not otherwise be entitled.

 
2.20  
“Separation Benefit” means the benefit provided for under this Plan as
determined under Article 3.

 
2.21  
“Separation Period” means the period of time over which an Eligible Employee
receives Separation Benefits under the Plan .

 
4
 
2.22  
“Separation from Service” shall mean an Employee’s “separation from service” as
determined by the Company in accordance with Section 409A of the Code.  A
Separation from Service shall be effective on the date specified by the
Employing Company (the “Termination Date”).

 
2.23  
“Specified Employee” means those employees of the Company or a Employing Company
who are determined by the Compensation Committee to be a “specified employee” in
accordance with Section 409A of the Code and the regulations promulgated
thereunder.

 
2.24  
 “Years of Service” means the sum of the number of continuous Completed Years of
Service as an Employee of an Employing Company during the period of employment
beginning with the Employee’s most recent hire date and ending with the
Employee’s most recent termination date.

 
 
ARTICLE 3.
BENEFITS
 
Section 3.1 Eligibility
 
Each Employee who (i) is selected by the Compensation Committee to participate
in this Plan, (ii) has at least one active Year of Service with an Employing
Company immediately before the date of his or her Separation from Service, (iii)
complies with all administrative requirements of this Plan, including the
provisions of Article 5, (iv) has a termination of employment that is the result
of the circumstances described in Section 3.2, and (v) works through his/her
Termination Date and is not engaged in a strike or lockout as of the Termination
Date, is eligible to participate in this Plan and, subject to all the terms of
the Plan, receive benefits as provided in this Article 3.  An Employee is
ineligible to participate in this Plan if that Employee fails to satisfy any of
the requirements of this Plan including, but not limited to, failure to
establish that his or her termination met the requirements for a Separation from
Service.  Additionally, an Employee shall be ineligible to participate in this
Plan if that Employee’s termination of employment results from:
 
(i) A Discharge for Cause,
 
(ii) A court decree or government action or recommendation having an effect on
an Employing Company’s operations or manpower involving rationing or price
control or any other similar type cause beyond the control of an Employing
Company,
 
(iii) Before a Change in Control, an offer to the Employee of a position with an
Employing Company, or affiliate, regardless of whether the position offered
provides comparable wages and benefits to the position formerly held by the
Employee,
 
(iv) A termination under which an Employee accepts any benefits under an
incentive retirement plan or other severance or termination benefits program,
contract or plan (other than a Change of Control Contract) offered by the
Company or the Employing Company,
 
(v) An Employee who has a written employment contract which contains severance
provisions (other than a Change of Control Contract),
 
5
 
(vi) The failure of an Employee to report to work as required by his or her
Employing Company,
 
(vii) A temporary work cessation due to strikes, lockouts or similar reasons,
 
(viii) The divestiture of any business of an Employing Company if the Employee
is offered a Comparable Position by the purchaser or successor of such business,
an affiliate thereof, or an affiliate of an Employing Company, or
 
(ix) A termination of the Employee if the Employee is offered a Comparable
Position arranged for or secured by an Employing Company.
 
Section 3.2 Separation Benefit
 
A Separation Benefit shall be provided for Eligible Employees under the
provisions of this Article 3 if an Eligible Employee’s Separation from Service
is the result of (i) an Employing Company terminating the employment of the
Eligible Employee, (ii) a voluntary termination of employment by the Eligible
Employee on or after the date the Eligible Employee attains age 65 or (iii) the
death of the Eligible Employee on or after the date the Eligible Employee
attains age 65.
 
Section 3.3 Separation Benefit Amount
 
The Separation Benefit payable to an Eligible Employee under this Plan shall be
based, in part, on his/her Years of Service with the Company, or Employing
Company.  The formula for determining an Employee’s Separation Benefit payment
shall be calculated by dividing the Employee’s average Base Salary for the
one-year period ending immediately before the date of Separation from Service by
52 to calculate the weekly separation benefit (the “Weekly Separation
Benefit”).  The amount of the Separation Benefit payable to the Eligible
Employee shall then be determined in accordance with the following applicable
provision:
 
Schedule of Separation Benefits
 
 
 
Years of
Service
Number of Weekly
Separation Benefit
Payments
 
Years of
Service
Number of Weekly
Separation Benefit
Payments
1
4
14
56
2
8
15
60
3
12
16
64
4
16
17
68
5
20
18
72
6
24
19
76
7
28
20
80
8
32
21
84
9
36
22
88
10
40
23
92
11
44
24
96
12
48
25
100
13
52
26 or more
104



 
6
 
Section 3.4 Separation Benefit Limitation
 
Notwithstanding anything in this Plan to the contrary, the Separation Benefit
payable to any Eligible Employee under this Plan shall never exceed the lesser
of (i) 104 Weekly Separation Benefit payments; or (ii) the amount permitted
under ERISA to maintain this Plan as a welfare benefit plan.  The benefits
payable under this Plan shall be inclusive of and offset by any amounts paid
under the Separation Benefit Plan of Unit Corporation and Participating
Subsidiaries, federal, state, local or foreign government worker notification
(e.g., Worker Adjustment and Retraining Notification Act) or office closing
requirements.
 
Section 3.5 Withholding Tax
 
The Employing Company shall deduct from the amount of any Separation Benefits
payable under this Plan, any amount required to be withheld by the Employing
Company by reason of any law or regulation, for the payment of taxes or
otherwise to any federal, state, local or foreign government.  In determining
the amount of any applicable tax, the Employing Company shall be entitled to
rely on the number of personal exemptions on the official form(s) filed by the
Employee with the Employing Company for purposes of income tax withholding on
regular wages.
 
Section 3.6 Reemployment of an Eligible Employee
 
Entitlement to the unpaid balance of any Separation Benefit due an Eligible
Employee under this Plan shall be revoked immediately on reemployment of the
person as an Employee of an Employing Company.  Any unpaid balance shall not be
payable in any future period.
 
However, if the person’s re-employment is subsequently terminated and he or she
then becomes entitled to a Separation Benefit under this Plan, Years of Service
for the period of re-employment shall be added to that portion of his or her
prior service represented by the unpaid balance or the revoked entitlement for
the prior Separation Benefit.
 
Section 3.7 Integration with Disability Benefits
 
The Separation Benefit payable to an Eligible Employee with respect to any
Separation Period shall be reduced (but not below zero) by the amount of any
disability benefit payable from any disability plan or program sponsored or
contributed to by an Employing Company.  The amount of any resulting reduction
shall not be paid to the Eligible Employee in any future period.
 
Section 3.8 Plan Benefit Offset
 
The amount of any severance or separation type payment that an Employing Company
is or was obligated to pay to an Eligible Employee under any law, decree, or
court award because of the Eligible Employee’s termination of employment from an
Employing Company shall reduce the amount of Separation Benefit otherwise
payable under this Plan.  Notwithstanding the immediately preceding sentence,
the terms of this Section 3.8 shall not be applicable to any benefits paid under
a Change of Control Contract.
 
Section 3.9 Recoupment
 
An Employing Company may deduct from the Separation Benefit any amount owing to
an Employing Company from
 
(a)   the Eligible Employee, or
 
7
 
(b)   the executor or administrator of the Eligible Employee’s estate.
 
Section 3.10 Change in Control
 
Unless otherwise provided in writing by the Board of Directors before a Change
in Control of the Company, all Eligible Employees shall be vested in his/her
Separation Benefit as of the date of the Change in Control based on the Eligible
Employee’s then Years of Service as determined by reference to the schedule set
forth in Section 3.3 of this Plan.  Any Separation Benefit deemed to have vested
under this Section shall be payable on the Eligible Employee’s Separation from
Service with the Employing Company and shall be paid in accordance with the Plan
provisions in effect immediately before the Change in Control.
 
 
ARTICLE 4.
METHOD OF PAYMENT
 
Section 4.1 Separation Benefit Payment
 
Separation Benefit payments shall be paid in equal installments in the same
manner as wages were paid to the Eligible Employee, and, subject to Section 4.4,
the installments shall begin no later than 90 days following the Termination
Date.  Notwithstanding anything in the Plan to the contrary, the Separation
Period for an Eligible Employee shall never exceed the amount of time permitted
under ERISA to maintain this Plan as a welfare benefit plan.  If under the
payment schedule set forth in this Plan, the Separation Period will expire
before the full payment of the Separation Benefit owed to an Eligible Employee
under this Plan, then the total amount unpaid as of the final installment shall
be paid to the Eligible Employee in the final installment.
 
Section 4.2 Protection of Business
 
(i) Any Eligible Employee who receives Separation Benefits under Section 3.3.2
of this Plan agrees that, in consideration of the Separation Benefits, the
Employee will not, in any capacity, directly or indirectly, and on his or her
own behalf or on behalf of any other person or entity, during the period of time
he or she is receiving Separation Benefits, either (a) solicit or attempt to
induce any current customer of the Employing Company to cease doing business
with the Employing Company; (b) solicit or attempt to induce any employee of the
Employing Company to sever the employment relationship; (c) compete against the
Employing Company; (d) injure the Employing Company and the Company, in their
business activities or its reputation; or (e) act as an employee, independent
contractor, or service provider of a person or entity that is a competitor of
the Employing Company or injures the Employing Company or the Company, its
business activities or its reputation (collectively, the “Protection of Business
Requirements”).  The Compensation Committee in its sole discretion shall decide
whether any Eligible Employee is in violation of this Section.
 
(ii) Except as provided in the next paragraph and/or the Separation Agreement,
in the event the Eligible Employee violates the Protection of Business
Requirements of this Section (or the like provisions of his or her Separation
Agreement), the Eligible Employee shall not be entitled to any further payments
of Separation Benefits under this Plan and shall be obligated to repay the
Employing Company all monies previously received as Separation Benefits from the
date of the violation forward.
 
8
 
(iii) In the event of a Change in Control, the Eligible Employee’s obligations
under this Section shall expire and be canceled, and the Eligible Employee shall
be entitled to Separation Benefits under this Plan in accordance with its terms
even if he or she engages in conduct that would otherwise violate the Protection
of Business Requirements in this Section.
 
(iv) The Plan shall maintain records for each Eligible Employee that is eligible
for Separation Benefits and for each Eligible Employee that actually receives
Separation Benefits (including relevant dates, claim records, appeal records,
payment amounts, etc.).
 
(v) The Plan shall pay benefits to Eligible Employees on a regular basis.  The
Plan shall process and pay Separation Benefits on a regular basis, and
adjudicate claims for denied or terminated Separation Benefits.
 
(vi) The Compensation Committee shall have the ultimate ongoing administrative
duty to monitor and investigate the activities of Eligible Employees to ensure
they are in compliance with the Protection of Business Requirements.  As set
forth in this Plan, the Compensation Committee shall have discretion to
determine on an ongoing basis whether each Eligible Employee receiving
Separation Benefits remains in compliance with the Plan’s Protection of Business
Requirements during the period the Eligible Employee is receiving Separation
Benefits.
 
(vii) The Compensation Committee shall have full and sole discretion to
determine eligibility for Separation Benefits and to construe the terms of the
Plan.
 
(viii) By accepting Separation Benefits, an Eligible Employee certifies that
he/she is in compliance with the Protection of Business Requirements.  Eligible
employees must notify the Plan, through the Human Resources Director, of any
change of employer, employment status, or job status or responsibilities, while
eligible for Separation Benefits.  Additionally, Eligible Employees receiving
benefits must complete and submit to the Plan on request a form certifying that
they are in compliance with the Protection of Business Requirements.  The Human
Resources Director shall review such forms and make preliminary decisions
regarding whether the Eligible Employee is in compliance with the Protection of
Business Requirements.
 
(ix) As a condition to receiving Separation Benefits or coverage, Eligible
Employees and their employers must fully cooperate with any inquiry or
investigation by the Plan concerning the Protection of Business
Requirements.  If the Eligible Employee or employer fails to fully cooperate
with any such inquiry or investigation, the Eligible Employee shall be deemed to
have been in violation of the Protection of Business Requirements, and shall
therefore forfeit any further benefits under the Plan and shall be obligated to
repay the Employing Company all monies previously received as Separation
Benefits.
 
(x) The Company shall maintain a projection of the amount of money that will be
required for the Company to fulfill its unfunded obligation under the Plan to
make payments to various Eligible Employees at different times.
 
9
 
Section 4.3 Death
 
4.3.1                      Separation from Service as a result of death - In the
event that the Eligible Employee’s Separation from Service is as a result of the
Employee’s death, the Separation Benefit shall be paid to the Eligible
Employee’s Beneficiary in accordance with the provisions of Sections 3.3 and
4.1.  If there is no designated, living Beneficiary, payments shall be paid to
the executor or administrator of the Eligible Employee’s estate.  Payments shall
be made to the Eligible Employee’s Beneficiary, notwithstanding the Eligible
Employee’s failure to meet the waiver and release conditions of Article 5 of the
Plan.
 
4.3.2                      Death Subsequent to Separation from Service - In the
event that an Eligible Employee’s death occurs after the date of Separation from
Service, and before receipt of any or all of the benefits to which the Eligible
Employee was entitled under this Plan, then the remaining payments shall be paid
to the Eligible Employee’s Beneficiary in accordance with Sections 3.3 and
4.1.  If there is no designated, living Beneficiary, the remaining payments
shall be paid to the executor or administrator of the Eligible Employee’s
estate.
 
Section 4.4 Payment to Specified Employees Upon Separation from Service
 
In no event shall a Specified Employee receive a payment under this Plan
following a Separation from Service before the first business day of the seventh
month following the date of Separation from Service, unless the Separation from
Service results from death.  Any amounts which would otherwise be payable to the
Specified Employee during the six month period may, at the Employing Company’s
discretion, be accumulated and paid on the first day of the seventh month
following the date of the Specified Employee’s Separation from Service.
 
 
ARTICLE 5.
WAIVER AND RELEASE OF CLAIMS
 
Except as provided in Section 4.3.1, it is a condition of this Plan that no
Separation Benefit shall be paid to or for any Employee except on due signing
and delivery to the Employing Company by that Employee of a Separation Agreement
in substantially the form attached to this Plan as Attachment “A” or “B” or such
other form as may be designated as the required Separation Agreement from time
to time, in the discretion of the Employing Company, by which the Employee
waives and releases the Company, the Employing Company, their subsidiaries and
their officers, directors, agents, employees and affiliates from all claims
arising or alleged to arise out of his or her employment or the termination of
employment including, but not limited to the Age Discrimination in Employment
Act of 1967, Title VII of the Civil Rights Act of 1964, as amended, and all
other state and federal laws governing the Employee’s employment.  The waiver
and release provided in the Separation Agreement is being given in exchange for
and in consideration of payment of the Separation Benefit, to which the Employee
would not otherwise be entitled.  The determination of whether the Employee
shall be required to sign a Separation Agreement in the form shown by Attachment
“A” or “B” or otherwise shall be within the sole discretion of the Employing
Company.
 
In connection with the signing of the Separation Agreement, the following
procedures shall be followed (except as modified from time to time, in the
discretion of the Employing Company): the Employee shall be advised in writing,
by receiving the written text of the Separation Agreement so stating, to consult
a lawyer before signing the Separation Agreement; the Employee shall be given
 
10
either twenty-one (21) days (if Attachment “A” is used), or forty-five (45) days
(if Attachment “B” is used) to consider the Separation Agreement before signing;
after signing, the Employee shall have seven (7) days in which to revoke the
Separation Agreement; and the Separation Agreement shall not take effect until
the seven (7) day revocation period has passed.
 
In addition, if Attachment “B” is used, the Employee shall be given a written
statement identifying for the Employee the class, unit or group of persons
eligible to participate in the Plan and any time limits for eligibility under
the Plan, and the job titles and ages of all persons eligible or selected for
separation under the Plan in the same job classification or organizational unit,
and the ages of all persons not eligible or selected for separation under the
Plan.
 
 
ARTICLE 6.
FUNDING
 
This Plan is an unfunded employee welfare benefit plan under ERISA established
by the Company.  Benefits payable to Eligible Employees shall be paid out of the
general assets of the Company or the Employing Company.  The Employing Company
shall not be required to establish any special or separate fund or to make any
other segregation of assets to assure the payment of any Separation Benefits
under this Plan.
 
 
ARTICLE 7.
OPERATION
 
Section 7.1 Employing Company Participation
 
Any subsidiary or affiliate of the Company, at the discretion of the Company,
may participate as an Employing Company in the Plan on the following conditions:
 
(i)  Such entity shall make, execute and deliver such instruments as the Company
shall deem necessary or desirable;
 
(ii)  Such entity may withdraw from participation as an Employing Company in
accordance with Section 7.3 in which event this entity may continue the
provisions or this Plan as its own plan, and may thereafter, with respect
thereto, exercise all of the rights and powers theretofore reserved to the
Company; and
 
(iii)  Any modification or amendment of this Plan made or adopted by the Company
shall be deemed to have been accepted by each Employing Company.
 
Section 7.2 Status of Subsidiaries or Affiliates
 
The authority of each subsidiary or affiliate to act independently and in
accordance with its own best judgment shall not be prejudiced or diminished by
its participation in this Plan and at the same time the several Employing
Company may act collectively in respect of general administration of this Plan
in order to secure administrative economies and maximum uniformity.
 
Section 7.3 Termination by an Employing Company
 
Any Employing Company other than the Company may withdraw from participation in
the Plan at any time by delivering to the Compensation Committee written
notification to that effect signed by the Employing Company’s chief executive
officer or his delegate.  Withdrawal by any Employing Company under this Section
or complete discontinuance of Separation Benefits under
 
11
this Plan by any Employing Company other than the Company, shall constitute
termination of this Plan with respect to such Employing Company, but such
actions shall not affect any Separation Benefit that has become payable to an
Eligible Employee, and such benefit shall continue to be paid in accordance with
the Plan provisions in effect at the time of the Separation from Service.
 
 
ARTICLE 8.
ADMINISTRATION
 
Section 8.1 Named Fiduciary
 
This Plan shall be administered by the Company acting through the Compensation
Committee or such other person as may be designated by the Company from time to
time.  The Compensation Committee shall be the “Administrator” of the Plan and
shall be, in its capacity as Administrator, a “Named Fiduciary,” as those terms
are defined or used in ERISA.
 
Section 8.2 Fiduciary Responsibilities
 
The named fiduciary shall fulfill the duties and requirements of a fiduciary
under ERISA and is the Plan’s agent for service of legal process.  The named
fiduciary may designate other persons to carry out the fiduciary
responsibilities and may cancel any designation.  A person may serve in more
than one fiduciary or administrative capacity with respect to this Plan.  The
named fiduciary shall periodically review the performance of the fiduciary
responsibilities by each designated person.
 
Section 8.3 Specific Fiduciary Responsibilities
 
The Compensation Committee shall be responsible for the general administration
and interpretation of the Plan and the proper carrying out of its provisions and
shall have full discretion to carry out its duties.  In addition to any powers
of the Compensation Committee specified elsewhere in this Plan, the Compensation
Committee shall have all discretionary powers necessary to discharge its duties
under this Plan, including, but not limited to, the following discretionary
powers and duties:
 
(i) To interpret or construe the terms of this Plan, including eligibility to
participate, and resolve ambiguities, inconsistencies and omissions;
 
(ii) To make and enforce such rules and regulations and prescribe the use of
these forms as it deems necessary or appropriate for the efficient
administration of the Plan;
 
(iii) To decide all questions concerning this Plan and the eligibility of any
person to participate in this Plan; and
 
(iv) To determine eligibility for benefits under this Plan.
 
Section 8.4 Allocations and Delegations of Responsibility
 
The Board of Directors and the Compensation Committee, respectively, shall have
the authority to delegate, from time to time, all or any part of its
responsibilities under this Plan to those person or persons as it may deem
advisable and in the same manner to revoke any such delegation of
responsibility.  Any action of the delegate in the exercise of such delegated
responsibilities shall have the same force and effect for all purposes hereunder
as if such action had been taken by the Board of Directors or the Compensation
Committee.  The Company, the Board of Directors and the Compensation Committee
shall not be liable for any acts or omissions of any such delegate.  The
delegate shall report periodically to the Board of Directors or the Compensation
Committee, as applicable, concerning the discharge of the delegated
responsibilities.
 
12
 
The Board of Directors and the Compensation Committee, respectively, shall have
the authority to allocate, from time to time, all or any part of its
responsibilities under this Plan to one or more of its members as it may deem
advisable, and in the same manner to remove such allocation of
responsibilities.  Any action of the member to whom responsibilities are
allocated in the exercise of such allocated responsibilities shall have the same
force and effect for all purposes hereunder as if such action had been taken by
the Board of Directors or the Compensation Committee.  The Company, the Board of
Directors and the Compensation Committee shall not be liable for any acts or
omissions of such member.  The member to whom responsibilities have been
allocated shall report periodically to the Board of Directors or the
Compensation Committee, as applicable, concerning the discharge of the allocated
responsibilities.
 
Section 8.5 Advisors
 
The named fiduciary or any person designated by the named fiduciary to carry out
fiduciary responsibilities may employ one or more persons to render advice with
respect to any responsibility imposed by this Plan.
 
Section 8.6 Plan Determination
 
The determination of the Compensation Committee as to any question involving the
general administration and interpretation or construction of the Plan shall be
within its sole discretion and shall be final, conclusive and binding on all
persons, except as otherwise provided herein or by law.
 
Section 8.7 Modification and Termination
 
The Company may at any time, without notice or consent of any person, terminate
or modify this Plan in whole or in part, and such termination or modification
shall apply to existing as well as to future employees, but such actions shall
not affect any Separation Benefit that has become payable to an Eligible
Employee, and such benefit shall continue to be paid in accordance with the Plan
provisions in effect on the date of the Separation from Service.
 
Section 8.8 Indemnification
 
To the extent permitted by law, the Company shall indemnify and hold harmless
the members of the Board of Directors, the Compensation Committee members, and
any employee to whom any fiduciary responsibility with respect to this Plan is
allocated or delegated to, and against any and all liabilities, costs and
expenses incurred by any such person as a result of any act, or omission to act,
in connection with the performance of his/her duties, responsibilities and
obligations under this Plan, ERISA and other applicable law, other than such
liabilities, costs and expenses as may result from the gross negligence or
willful misconduct of any such person.  The foregoing right of indemnification
shall be in addition to any other right to which any such person may be entitled
as a matter of law or otherwise.  The Company may obtain, pay for and keep
current a policy or policies of insurance, insuring the members of the Board of
Directors, the Compensation Committee members and any other employees who have
any fiduciary responsibility with respect to this Plan from and against any and
all liabilities, costs and expenses incurred by any such person as a result of
any act, or omission, in connection with the performance of his/her duties,
responsibilities and obligations under this Plan and under ERISA.
 
13
 
Section 8.9 Successful Defense
 
A person who has been wholly successful, on the merits or otherwise, in the
defense of a civil or criminal action or proceeding or claim or demand of the
character described in Section 8.8 shall be entitled to indemnification as
authorized in such Section 8.8.
 
Section 8.10 Unsuccessful Defense
 
Except as provided in Section 8.9, any indemnification under Section 8.8, unless
ordered by a court of competent jurisdiction, shall be made by the Company only
if authorized in the specific case:
 
8.10.1                      By the Board of Directors acting by a quorum
consisting of directors who are not parties to such action, proceeding, claim or
demand, upon a finding that the member of the Compensation Committee has met the
standard of conduct set forth in Section 8.8; or
 
8.10.2                      If a quorum under Section 8.10.1 is not obtainable
with due diligence; the Board of Directors upon the opinion in writing of
independent legal counsel (who may be counsel to any Employing Company) that
indemnification is proper in the circumstances because the standard of conduct
set forth in Section 8.8 has been met by such member of the Compensation
Committee.
 
Section 8.11 Advance Payments
 
Expenses incurred in defending a civil or criminal action or proceeding or claim
or demand may be paid by the Company or Employing Company, as applicable, in
advance of the final disposition of such action or proceeding, claim or demand,
if authorized in the manner specified in Section 8.10, except that, in view of
the obligation of repayment set forth in Section 8.12, there need be no finding
or opinion that the required standard of conduct has been met.
 
Section 8.12 Repayment of Advance Payments
 
All expenses incurred, in defending a civil or criminal action or proceeding,
claim or demand, which are advanced by the Company or Employing Company, as
applicable, under Section 8.11 shall be repaid if person receiving such advance
is ultimately found, under the procedures set forth in this Article 8, not to be
entitled to the extent the expenses so advanced by the Company exceed the
indemnification to which he or she is entitled.
 
Section 8.13 Right of Indemnification
 
Notwithstanding the failure of the Company or Employing Company, as applicable,
to provide indemnification in the manner set forth in Sections 8.10 and 8.11,
and despite any contrary resolution of the Board of Directors or of the
shareholders in the specific case, if the member of the Compensation Committee
has met the standard of conduct set forth in Section 8.8, the person made or
threatened to be made a party to the action or proceeding or against whom the
claim or demand has been made, shall have the legal right to indemnification
from the Company or Employing Company, as applicable, as a matter of contract by
virtue of this Plan, it being the intention that each such person shall have the
right to enforce such right of indemnification against the Company or Employing
Company, as applicable, in any court of competent jurisdiction.
 
 
ARTICLE 9.
EFFECTIVE DATE
 
This Plan is amended and restated effective on and after December 31, 2008.
 
 
14
 
ARTICLE 10.
MISCELLANEOUS
 
Section 10.1 Assignment
 
An Employee’s right to benefits under this Plan shall not be assigned,
transferred, pledged, encumbered in any way or subject to attachment or
garnishment, and any attempted assignment, transfer, pledge, encumbrance,
attachment, garnishment or other disposition of such benefits shall be null and
void and without effect.
 
Section 10.2 Governing Law
 
The Plan shall be construed and administered in accordance with ERISA and with
the laws of the State of Oklahoma to the extent such State laws are not
preempted by ERISA.  If any part of the Plan is held by a court of competent
jurisdiction to be void or voidable, such holding shall not apply to render void
or voidable the provisions of the Plan not encompassed in the court’s
holding.  Where necessary to maintain the Plan’s validity, a court of competent
jurisdiction may modify the terms of this Plan to the extent necessary to
effectuate its purposes as demonstrated by the terms and conditions stated
herein.
 
Section 10.3 Employing Company Records
 
The records of the Employing Company with regard to any person’s Eligible
Employee status, Beneficiary status, employment history, Years of Service and
all other relevant matters shall be conclusive for purposes of administration of
the Plan.
 
Section 10.4 Employment Non-Contractual
 
This Plan is not intended to and does not create a contract of employment,
express or implied, and an Employing Company may terminate the employment of any
employee with or without cause as freely and with the same effect as if this
Plan did not exist.  Nothing contained in this Plan shall be deemed to qualify,
limit or alter in any manner the Employing Company’s sole and complete authority
and discretion to establish, regulate, determined or modify at all times, the
terms and conditions of employment, including, but not limited to, levels of
employment, hours of work, the extent of hiring and employment termination, when
and where work shall be done, marketing of its products, or any other matter
related to the conduct of its business or the manner in which its business is to
be maintained or carried on, in the same manner and to the same extent as if
this Plan were not in existence.
 
Section 10.5 Taxes
 
Neither an Employing Company nor any fiduciary of this Plan shall be liable for
any taxes incurred by an Eligible Employee or Beneficiary for Separation Benefit
payments made pursuant to this Plan.
 
Section 10.6 Binding Effect
 
This Plan shall be binding on the Company, any Employing Company and their
successors and assigns, and the Employee, Employee’s heirs, executors,
administrators and legal representatives.  As used in this Plan, the term
“successor” shall include any person, firm, corporation or other business entity
which at any time, whether by merger, purchase or otherwise, acquires all or
substantially all of the assets or business of the Company or any Employing
Company.
 
15
 
Section 10.7 Agreement
 
This Plan constitutes the entire understanding between the parties hereto and
may be modified only in accordance with the terms of this Plan.
 
Section 10.8 Decisions and Appeals.
 
10.8.1                      Manner and Content of Benefit Determination
 
Within thirty (90) days from the date of an Employee’s Separation from Service
(or longer if special circumstances require), the Human Resources Director and
the General Counsel shall provide the Employee with either an agreement and
release offering Separation Benefits under the Plan or written or electronic
notification of such Employee’s ineligibility for or denial of Separation
Benefits, either in whole or in part.  If at any time the Human Resources
Director and the General Counsel make any adverse benefit determination, such
notification shall set forth, in a manner calculated to be understood by the
Employee including the following:
 
(i) the specific reason(s) for the adverse determination;
 
(ii) references to the specific plan provisions upon which the determination is
based;
 
(iii) a description of any additional material or information necessary for the
Employee to perfect the claim and an explanation of why such material or
information is necessary;
 
(iv) a description of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the Employee’s right to
bring a civil action under section 502(a) of ERISA following an adverse benefit
determination on review under Section 10.8.3;
 
(v) if the Plan utilizes a specific internal rule, guideline, protocol, or other
similar criterion in making the determination, either the specific rule,
guideline, protocol or other similar criterion; or a statement that such a rule,
guideline, protocol or other similar criterion was relied upon and that a copy
of such rule, guideline, protocol or similar criterion will be provided free of
charge to the Employee upon request;
 
10.8.2                      Appeal of Denied Claim and Review Procedure
 
If an Employee does not agree with the reason for the denial or termination of
Separation Benefits (including a denial or termination of benefits based on a
determination of an Employee’s eligibility to participate in the Plan), he/she
may file a written appeal within 180 days after the receipt of the original
claim determination.  The request should state the basis for the disagreement
along with any data, questions, or comments he/she thinks are appropriate, and
should be sent to the office of the Human Resources Director.
 
The Compensation Committee shall conduct a full and fair review of the
determination.  The review shall not defer to the initial determination, and it
shall take into account all comments, documents, records and other information
submitted by the
 
16
 
Eligible Employee without regard to whether such information was previously
submitted or considered in the initial determination.
 
10.8.3                      Manner and Content of Notification of Benefit
Determination on Review
 
Within 60 days (or longer if special circumstances require), the Compensation
Committee shall provide an Employee with written or electronic notification of
any adverse benefit determination on review.  The notification shall set forth,
in a manner calculated to be understood by the Employee the following:
 
(i) the specific reason(s) for the adverse determination on review;
 
(ii) reference to the specific plan provisions upon which the review is based;
 
(iii) a statement that the Employee is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to his claim for benefits;
 
(iv) a statement describing any voluntary appeal procedures offered by the Plan
and the Employee’s right to obtain the information about such procedures, and a
statement of the Employee’s right to bring an action under section 502(a) of
ERISA;
 
(v) if an internal rule, guideline, protocol, or other similar criterion was
relied upon in making the adverse determination on review, either the specific
rule, guideline, protocol, or other similar criterion, or a statement that such
rule, guideline, protocol, or other similar criterion was relied upon in making
the adverse determination on review and that a copy of the rule, guideline,
protocol, or other similar criterion will be provided free of charge to the
Employee upon request;
 
(vi) the following statement: “Other voluntary alternative dispute resolution
methods, such as mediation, may be available.  You may seek additional
information by contacting your local U.S. Department of Labor office and your
State insurance regulatory agency.”
 
EXECUTED as of this 31st day of December, 2008.UNIT CORPORATION
 
By: /s/ Mark E. Schell
Mark E. Schell, Senior Vice President and General Counsel
 
 


 
17
 

SEPARATION AGREEMENT “A”
 
[Name of Employing Company] (“Unit”) and _____________ (“Employee”) hereby agree
as follows:
 
Employee’s employment will end on ___________, 20__.
 
In consideration for Employee’s agreement to the terms and conditions of this
Separation Agreement (“Agreement”), Unit will pay to Employee a Separation
Benefit of $_____ in accordance with and subject to the terms of the Separation
Benefit Plan of Unit Corporation and Participating Subsidiaries (the “Plan”).
 
Employee knows that state and federal laws, including the Age Discrimination in
Employment Act and Title VII of the Civil Rights Act of 1964, as amended,
prohibit employment discrimination based on age, sex, race, color, national
origin, religion, handicap, disability, or veteran status, and that these laws
are enforced through the United States Equal Employment Opportunity Commission
(“EEOC”), United States Department of Labor, and State Human Rights Agencies.
 
EMPLOYEE IS ADVISED TO CONSULT AN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT.
 
EMPLOYEE HAS TWENTY ONE (21) DAYS AFTER RECEIVING THIS AGREEMENT TO CONSIDER
WHETHER TO SIGN THIS AGREEMENT.
 
AFTER SIGNING THIS AGREEMENT, EMPLOYEE HAS ANOTHER SEVEN (7) DAYS IN WHICH TO
REVOKE CONSENT TO THIS AGREEMENT. THIS AGREEMENT DOES NOT TAKE EFFECT UNTIL
THOSE SEVEN DAYS HAVE PASSED.
 
In exchange for receipt of the Separation Benefit described above, to which
Employee acknowledges he or she is not otherwise entitled, Employee forever
releases and discharges Unit Corporation and its subsidiaries, their officers,
directors, agents, employees, and affiliates from all claims, liabilities, and
lawsuits arising out of Employee’s employment or the termination of that
employment, and agrees not to assert any such claim, liability or lawsuit.
Employee agrees that this release and discharge includes any claim under the Age
Discrimination in Employment Act and Title VII of the Civil Rights Act of 1964,
as amended, and any claim under other federal, state or local statute or
regulation relating to employment discrimination or employee benefits. Employee
agrees that this release and discharge includes any claim under any other
statute, regulation or common law rule relating to Employee’s employment or
Separation from Service. This Agreement does not have any effect with respect to
acts or events occurring after the date upon which Employee signs the Agreement.
This Agreement does not limit any benefits to which Employee is entitled under
any retirement plans, if any.
 
As further consideration for the payment of the Separation Benefit described
above, Employee agrees that Employee will not, in any capacity directly or
indirectly and on his or her own behalf or on behalf of any other person or
entity, during the period of time he or she is receiving such Separation
Benefits, either (a) solicit or attempt to induce any current customer of the
Company to cease doing business with the Company or (b) solicit or attempt to
induce any employee of the Company to sever the employment relationship
(collectively, the “Protection of Business Requirements”).
 
A-1
 
Except as provided in the next paragraph, in the event Employee violates the
Protection of Business Requirements hereof, Employee shall not be entitled to
any further payments of Separation Benefits under the Plan or this Agreement and
shall be obligated to repay Unit all Separation Benefit payments previously
received under the Plan and this Agreement.
 
In the event of a Change in Control of Unit Corporation (as defined in the
Plan), Employee’s obligations regarding the Protection of Business Requirements
under this Agreement shall expire and be canceled, and Employee shall be
entitled to Separation Benefits provided under the Plan in accordance with the
terms of the Plan, notwithstanding whether Employee thereafter engages in
conduct that would otherwise violate the Protection of Business Requirements as
described in this Agreement.
 
Employee has carefully read and fully understands all the provisions of this
Agreement. This is the entire Agreement between the parties and is legally
binding and enforceable. Employee agrees that he or she has not relied upon any
representation or statement, written or oral, not set forth in this Agreement
when signing this Agreement.
 
This Agreement shall be governed and interpreted under federal law and the laws
of the State of Oklahoma, notwithstanding such State’s choice of law provisions.
If any part of this Agreement is held by a court of competent jurisdiction to be
void or voidable, such holding shall not apply to render void or voidable the
provisions of this Agreement not encompassed in the court’s holding. Where
necessary to maintain this Agreement’s validity, a court of competent
jurisdiction may modify the terms of this Agreement to the extent necessary to
effectuate its purposes as demonstrated by the terms and conditions stated
herein.
 
Employee agrees that he or she has carefully read and fully understands all the
provision of this Agreement. This is the entire Agreement between the parties,
and it is legally binding and enforceable. Employee agrees that he or she has
not relied upon any representation or statement, written or oral, not set forth
in this Agreement when signing this Agreement.
 
Employee knowingly and voluntarily signs this Agreement.
 
Employee acknowledges receipt of this Agreement on this ____ day of, __________,
20__;
 
(Employee)
 
Employee acknowledges signing and, in signing, consenting to this Agreement on
this ______ day of ________________________, 20__;
 
______________________(Employee)
 
Employee acknowledges that the seven (7) day revocation period shall end, and
this agreement shall be effective and enforceable as of the ____ day of
___________, 20__;
 
______________________(Employee)
 
(Name of Employing Company)
 
By: 
___________________________                                                               
Title:  __________________________
Date:  __________________________
 

 
 
A-2
 
SEPARATION AGREEMENT “B”
 


 
[Name of Employing Company] (“Unit”) and _____________________ (“Employee”)
hereby agree as follows:
 
Employee’s employment will end on _____________________, 20__.
 
In consideration for Employee’s agreement to the terms and conditions of this
Separation Agreement (“Agreement”), Unit will pay to Employee a Separation
Benefit of $_______________, in accordance with, and subject to the terms of the
Special Separation Benefit Plan of Unit Corporation and Participating
Subsidiaries (the “Plan”).
 
Employee knows that state and federal laws, including the Age Discrimination in
Employment Act and Title VII of the Civil Rights Act of 1964, as amended,
prohibit employment discrimination based upon age, sex, race, color, national
origin, religion, handicap, disability, or veteran status, and that these laws
are enforced through the United States Equal Employment Opportunity Commission
(“EEOC”), United States Department of Labor, State Human Rights Agencies and
courts of competent jurisdiction.
 
EMPLOYEE IS ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT.
 
EMPLOYEE HAS FORTY-FIVE (45) DAYS AFTER RECEIVING THIS AGREEMENT, AND THE
WRITTEN STATEMENT PROVIDED WITH THIS AGREEMENT, TO CONSIDER WHETHER TO SIGN THIS
AGREEMENT.
 
AFTER SIGNING THIS AGREEMENT, EMPLOYEE HAS ANOTHER SEVEN (7) DAYS IN WHICH TO
REVOKE CONSENT TO THIS AGREEMENT.  THIS AGREEMENT DOES NOT TAKE EFFECT UNTIL
THOSE SEVEN (7) DAYS HAVE PASSED.
 
EMPLOYEE ACKNOWLEDGES THAT, ALONG WITH THIS AGREEMENT, HE OR SHE HAS BEEN GIVEN
A WRITTEN STATEMENT: (A) WHICH DESCRIBES THE CLASS, UNIT, OR GROUP OF
INDIVIDUALS COVERED BY THE PLAN, ELIGIBILITY FACTORS UNDER THE PLAN, AND ANY
TIME LIMITS APPLICABLE TO THE PLAN; AND (B) THE JOB TITLES AND AGES OF ALL
INDIVIDUALS ELIGIBLE OR SELECTED FOR TERMINATION UNDER THE PLAN WITH THIS
EMPLOYEE, AND THE AGES AND JOB TITLES OF ALL INDIVIDUALS IN THE SAME JOB
CLASSIFICATION OR TITLE AS THOSE EMPLOYEES ELIGIBLE OR SELECTED FOR TERMINATION
UNDER THE PLAN WHO ARE NOT ELIGIBLE OR SELECTED FOR TERMINATION.
 
In exchange for receipt of the Separation Benefit described above, to which
Employee acknowledges he or she is not otherwise entitled, Employee forever
releases and discharges Unit Corporation and its subsidiaries, their officers,
directors, agents, employees, and affiliates from all claims, liabilities, and
lawsuits arising out of Employee’s employment or the termination of that
employment, and agrees not to assert any such claim, liability or
lawsuit.  Employee agrees that this release and discharge includes any claim
under the Age Discrimination in Employment Act and Title VII of the Civil Rights
Act of 1964, as amended, and any claim under other federal, state or local
statute or regulation relating to employment discrimination or employee
benefits.  Employee agrees
 
B-1
that this release and discharge includes any claim under any other statute,
regulation or common law rule relating to Employee’s employment or separation
from service.  This Agreement does not have any effect with respect to acts or
events occurring after the date upon which Employee signs the Agreement.  This
Agreement does not limit any benefits to which Employee is entitled under any
retirement plans, if any.
 
Employee agrees that he or she has carefully read and fully understands all the
provision of this Agreement.  This is the entire Agreement between the parties,
and it is legally binding and enforceable.  Employee agrees that he or she has
not relied upon any representation or statement, written or oral, not set forth
in this Agreement when signing this Agreement.
 
This Agreement shall be governed and interpreted under federal law and the laws
of the State of Oklahoma, notwithstanding such State’s choice of law
provisions.  If any part of this Agreement is held by a court of competent
jurisdiction to be void or voidable, such holding shall not apply to render void
or voidable the provisions of this Agreement not encompassed in the court’s
holding.  Where necessary to maintain this Agreement’s validity, a court of
competent jurisdiction may modify the terms of this Agreement to the extent
necessary to effectuate its purposes as demonstrated by the terms and conditions
stated herein.
 
Employee knowingly and voluntarily signs this Agreement.
 
1.           Employee acknowledges receipt of this Agreement on this ____ day of
________________________, 20___;
 


 
_______________________ (Employee)
 


 
2.           Employee acknowledges signing and, in signing, consenting to this
Agreement on this ______ day of __________________, 20____;
 


 
________________________ (Employee)
 


 
3.           Employee acknowledges that the seven (7) day revocation period
shall end, and this Agreement shall be effective and enforceable as of the ____
day of ______________________, 20____;
 


 
__________________________ (Employee)
 


 
(Name of Employing Company)
 


 
By: ____________________________________
 
Title: ___________________________________
 
Date: ___________________________________
 
B-2